DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar et al. (US PGPUB No. 2019/0102553; Pub. Date: Apr. 4, 2019) in view of Chen (US PGPUB No. 2010/0281061; Pub. Date: Nov. 4, 2010).

Regarding independent claim 1,
	Herwadkar discloses a system for false positive detection comprising: an interface configured to receive a transaction data; See Paragraph [0041], (Disclosing a method for detecting an anomaly in queries of a relational database. The method including a monitoring apparatus for analyzing queries received by the RDBMS, i.e. an interface configured to receive transaction data.).
and a processor configured to: determine whether the transaction data is a statistical outlier; See Paragraph [0041], (The monitoring apparatus analyzes queries received by the RDBMS in order to determine anomalies. Note [0151] wherein the method extracts attribute values from a query in order to identify outlier values, i.e. determine whether transaction data is a statistical outlier.).
and in response to the transaction data being the statistical outlier: query database data to determine whether the transaction data is a false positive; See FIG. 3 and Paragraph [0117]-[0118], (FIG.3  illustrating steps for performing frequency-based anomaly detection in relational database queries. An incoming query may be matched to one or more non-anomalous queries at step 302, i.e. querying a database. If a query matches one or more non-anomalous queries, the frequency of said query is determined and compared to a frequency threshold. The frequency threshold may reflect a false positive tolerance, i.e. determining whether the transaction data is a false positive.).
and in response to the transaction data being the false positive, indicate that the transaction data is normal. See Paragraph [0119], (If the query's frequency meets the frequency threshold, the query may be identified as non-anomalous and no 
Herwadkar does not disclose the step comprising to: determine whether a relationship of the transaction data violates a relationship rule of an object graph associated with the database data; 
and in response to a determination that the relationship of the transaction data violates the relationship rule of the object graph, determine the transaction data is not a false positive; 
and in response to the transaction data not being the false positive, indicate that the transaction data is an unknown potential error.
Chen discloses the step comprising to: determine whether a relationship of the transaction data violates a relationship rule of an object graph associated with the database data; See Paragraph [0111], (Disclosing a system for validating disjoint data by traversing a graph of concept points and validating data associated with the concepts points via rules managed by a rules engine component. The rule engine may resolve rules relating to particular concept points in order to identify logical anomalies, i.e. the rules engine executes a rule that determines that a relationship rule of the object graph is violated (e.g. by identifying a logical anomaly based on the rule)
and in response to a determination that the relationship of the transaction data violates the relationship rule of the object graph, determine the transaction data is not a false positive; See Paragraph [0111], (The rules engine computes a rule associated with an intersection point for two concept points of a graph, wherein the rule may identify a logical anomaly about the data and may then output said indication of the 
and in response to the transaction data not being the false positive, indicate that the transaction data is an unknown potential error. See Paragraph [0111], (Following identification of an anomaly, the data validation engine may output said identification, output a correction to the anomaly or recommend a correction for the anomaly.) Note [0169] wherein the process 1600 includes detecting logical conditions at a node of the graph in order to determine logical error or inconsistencies, i.e. indicating that the transaction data is an unknown potential error (e.g. a logical error/inconsistency).
Herwadkar and Chen are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar to include the method of detecting anomalies according to rules applied to a data graph as disclosed by Chen. Doing so would allow the system to can detect and remedy errors across nodes of a graph, which would improve the quality and coherency of the data by avoiding contradictory or otherwise erroneous data conditions based on a semantic context of the data.


Regarding dependent claim 2,
As discussed above with claim 2, Herwadkar-Chen discloses all of the limitations.
Herwadkar further discloses the step wherein the processor is further configured to determine whether there is an error detected using a classifier. See Paragraph [0037], (The anomaly detection system classifies queries as anomalous based on an adaptive thresholding process, i.e. an anomaly is equivalent to an error, detecting an anomaly is equivalent to detecting an error.).

Regarding dependent claim 3,
As discussed above with claim 2, Herwadkar-Chen discloses all of the limitations.
	Herwadkar further discloses the step wherein the classifier comprises a multi-category classifier. See Paragraph [0155], (Queries may be classified as anomalous, otherwise they may be classified as normal, i.e. multiple categories of classification.)

Regarding dependent claim 4,
As discussed above with claim 2, Herwadkar-Chen discloses all of the limitations.
	Herwadkar further discloses the step wherein the classifier comprises a model-based classifier. See Paragraph [0152], (The query evaluation process of FIG. 6 includes comparing attribute values extracted from a query to a corresponding distribution model used to identify outlier values, i.e. the classifier and/or classification process are based on distribution models, i.e. a model-based classifier.)

Regarding dependent claim 6,
As discussed above with claim 2, Herwadkar-Chen discloses all of the limitations.
	Herwadkar further discloses the step wherein the processor is further configured to determine whether the transaction data is a statistical outlier in response to determining that the error is not detected using the classifier. See Paragraph [0155], (The query evaluation process includes determining a probability cutoff based on how many of the feature attributes in a query are outliers, i.e. determining whether transaction data is a statistical outlier. If the probability is greater than the threshold, the query is classified as normal, i.e. an error is not detected using the classifier.)



Regarding dependent claim 7,
As discussed above with claim 1, Herwadkar-Chen discloses all of the limitations.
	Herwadkar further discloses the step wherein the processor is further configured to indicate that the transaction data does not comprise an unknown potential error in response to the transaction data not being the statistical outlier. See Paragraph [0155], (The query evaluation process includes determining a probability cutoff based on how many of the feature attributes in a query are outliers, i.e. determining whether transaction data is a statistical outlier. If the probability is greater than the threshold, the query is classified as normal, i.e. a query that is classified as "normal" does not comprise an unknown potential error and does not represent a statistical outlier.)

Regarding dependent claim 13,
As discussed above with claim 1, Herwadkar-Chen discloses all of the limitations.
	Herwadkar further discloses the step wherein the database data is stored using a database system. See FIG. 1 and Paragraph [0040], (RDBMS 122 manages and/or maintains relational databases 128, 130, i.e. database data stored using a database system.)


Regarding dependent claim 15,
	As discussed above with claim 1, Herwadkar-Chen discloses all of the limitations.
	Herwadkar further discloses the step wherein the database data comprises relational database data. See FIG. 1 and Paragraph [0040], (RDBMS 122 manages and/or maintains relational databases 128, 130, i.e. data stored in a relational database is relational database data.)

Regarding independent claim 19,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Chen as applied to claim 2 above, and further in view of Pang et al. (US PGPUB No. 2016/0359880; Pub. Date; Dec. 8, 2016).
Regarding dependent claim 5,
As discussed above with claim 2, Herwadkar-Chen discloses all of the limitations.
	Herwadkar-Chen does not disclose the step wherein the processor is further configured to indicate that the transaction data comprises a known error in response to determining that the error is detected using the classifier.
	Pang discloses the step wherein the processor is further configured to indicate that the transaction data comprises a known error in response to determining that the error is detected using the classifier. See Paragraph [0036], (Disclosing an analytics engine for identifying outlier observations. If a training set of example data with known outlier labels exists, supervised anomaly detection techniques may be used to train a classifier, i.e. the known outlier label is a known error that may be detected using the classifier.)
	Herwadkar, Chen and Pang are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen to include the supervised training techniques using known outlier labels as described by Pang. Doing so would allow the system to recognize previously learned and/or identified anomalous conditions using supervised training techniques that can be further refined via additional training datasets.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Chen as applied to claim 1 above, and further Baradaran et al. (US PGPUB No. 2017/0126718; Pub. Date: May 4, 2017).
Regarding dependent claim 8,
As discussed above with claim 1, Herwadkar-Chen discloses all of the limitations.
	Herwadkar-Chen does not disclose the step wherein the processor is further configured to indicate that the transaction data is an unknown potential error in response to the transaction data not being the false positive.
	Baradaran discloses the step wherein the processor is further configured to indicate that the transaction data is an unknown potential error in response to the transaction data not being the false positive. See Paragraph [0323], (Disclosing a method for characterizing anomalous network traffic. The method including identifying anomalous network traffic and outputting a particular reason for the anomaly. If the anomaly is unknown, the output may simply indicate that the reason for the anomaly is unknown, i.e. indicating an unknown potential error.). The examiner notes that the process of [0323] is performed if an anomaly is detected, i.e. no false positives are detected.
	Herwadkar, Chen and Baradaran are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen to include the anomaly detection and method of output as described by Baradaran. Doing so would allow users to receive indication of anomalies the potential reason(s) for said anomalies. The method may also provide outputs following determination that network traffic is not anomalous, including false positives, and similarly generating output information for a user as described in Paragraph [0323] of Baradaran. The resulting improvement would be the delivery of anomaly and/or false positive information to a user allowing them to react accordingly.

Regarding dependent claim 9,
As discussed above with claim 1, Herwadkar-Chen discloses all of the limitations.
Herwadkar-Chen does not disclose the step wherein the processor is further configured to determine using feedback whether the unknown potential error is an actual error in response to the transaction data not being the false positive.
Baradaran discloses the step wherein the processor is further configured to determine using feedback whether the unknown potential error is an actual error in response to the transaction data not being the false positive. See Paragraph [0323], (Univariate and multivariate rules may be updated based on user input received for a particular anomaly in order to generate further information about said anomaly, i.e. users may provide feedback to further explain and/or encompass all possible anomaly explanations, i.e. determining whether an error is an actual error.). The examiner notes that the process of [0323] is performed if an anomaly is detected, i.e. no false positives are detected.
	Herwadkar, Chen and Baradaran are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen to include the anomaly detection and method of output as described by Baradaran. Doing so would allow users to receive indication of anomalies the potential reason(s) for said anomalies. The method may also provide outputs following determination that network traffic is not anomalous, including false positives, and similarly generating output information for a user as described in Paragraph [0323] of Baradaran. The resulting improvement would be the delivery of anomaly and/or false positive information to a user allowing them to react accordingly.

Regarding dependent claim 10,
As discussed above with claim 9, Herwadkar-Chen-Baradaran discloses all of the limitations.
Baradaran further discloses the step wherein feedback comprises active feedback or passive feedback. See Paragraph [0323], (Univariate and multivariate rules may be updated based on user input received for a particular anomaly in order to generate further information about said anomaly, i.e. users input is active feedback.) The examiner notes that Paragraph [0037] of Applicant's Specification describe "active feedback" as a user response that is provided via user interface, therefore the user input responses of Baradaran comprise "active feedback".
	Herwadkar, Chen and Baradaran are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen to include the anomaly detection and method of output as described by Baradaran. Doing so would allow users to receive indication of anomalies the potential reason(s) for said anomalies. The method may also provide outputs following determination that network traffic is not anomalous, including false positives, and similarly generating output information for a user as described in Paragraph [0323] of Baradaran. The resulting improvement would be the delivery of anomaly and/or false positive information to a user allowing them to react accordingly.

Regarding dependent claim 11,
As discussed above with claim 9, Herwadkar-Chen-Baradaran discloses all of the limitations.
Herwadkar further discloses the step wherein the processor is further configured to use the feedback to train a false positive screen. See Paragraph [0061], (The management apparatus may obtain user feedback relating to queries identified as anomalous by the system. User feedback may identify non-anomalous queries previously identified as anomalous.) See Paragraph [0143], (The training process allows for user feedback which may modify and/or manage outlier classifications.). See Paragraph [0196], (Users may efficiently and effectively control the false positives generated by the anomaly detection system by providing threshold cutoffs, timeframes, etc., i.e. feedback for training false positive screens.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Chen and Baradaran as applied to claim 9 above, and further in view of Vasseur et al. (US PGPUB No. 2017/0279848; Pub. Date: Sep. 28, 2017).
Regarding dependent claim 12,
As discussed above with claim 9, Herwadkar-Chen-Baradaran discloses all of the limitations.
	Herwadkar-Chen-Baradaran does not disclose the step wherein the processor is further configured to use the feedback to train a classifier.  
	Vasseur discloses the step wherein the processor is further configured to use the feedback to train a classifier. See Paragraph [0095], (Disclosing a method for detecting anomalies in a network. The method including the use of a machine learning classified training using training data using feedback from a user interface regarding the significance of previously-reported anomalies, i.e. using feedback to train a classifier.).
	Herwadkar, Chen, Baradaran and Vasseur are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen-Baradaran to include the method of training a classifier as described by Vasseur. Doing so would allow users to train an anomaly classifier via user feedback. Doing so would allow the classifier to adjust to user preferences by boosting user-requested scores for certain anomalies as described in Paragraph [0095] of Vasseur.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Chen as applied to claim 1 above, and further in view of Griffith et al. (US PGPUB No. 2019/0050445; Pub. Date: Feb. 14, 2019).
Regarding dependent claim 14,
As discussed above with claim 1, Herwadkar-Chen discloses all of the limitations.
	Herwadkar-Chen does not disclose the step wherein the database data comprises an object graph.
	Griffith discloses the step wherein the database data comprises an object graph. See Paragraph [0118], (Disclosing the use of a graph database, i.e. database data comprising object graphs, to which anomaly detection techniques may be applied as described in Paragraph [0066] by a dataset ingestion controller component.).
	Herwadkar, Chen and Griffith are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen to include the graph database disclosed by Griffith. Doing so would allow the system to detect anomalies throughout a graph of nodes in order to facilitate corrective actions to correct data anomalies automatically, semi-automatically and/or manually as described in Paragraph [0066] of Griffith.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Chen as applied to claim 1 above, and further in view of BLAKE et al. (US PGPUB No. 2018/0267741; Pub. Date: Sep. 20, 2018).
Regarding dependent claim 16,
As discussed above with claim 1, Herwadkar-Chen discloses all of the limitations.
	Herwadkar-Chen does not disclose the step wherein querying the database data to determine whether the transaction data is a false positive comprises querying the database data to determine whether the transaction data comprises a short edit distance to transaction data not comprising a statistical outlier.
	BLAKE discloses the step wherein querying the database data to determine whether the transaction data is a false positive comprises querying the database data to determine whether the transaction data comprises a short edit distance to transaction data not comprising a statistical outlier. See Paragraph [0054], (Disclosing a method for monitoring a data store. The method including detecting false positives in response to a determination that an address of a queried region of data has changed, i.e. a short edit distance comprising a changed field of an address.)	Herwadkar, Chen and BLAKE are analogous art because they are in the same field of endeavor, data monitoring and analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen to include the method of detecting false positives in response to changes in addresses for data records as described by BLAKE. Paragraph [0054] of BLAKE disclosing that the process reduces storage overhead for monitoring data.

Regarding dependent claim 17,
As discussed above with claim 16, Herwadkar-Chen-BLAKE discloses all of the limitations.
	BLAKE further discloses the step wherein the short edit distance comprises at least one of: a changed tag, a changed field of an address, or a changed digit of an identification number. See Paragraph [0054], (Disclosing a method for monitoring a data store. The method including detecting false positives in response to a determination that an address of a queried region of data has changed, i.e. a short edit distance comprising a changed field of an address.)
	Herwadkar, Chen and BLAKE are analogous art because they are in the same field of endeavor, data monitoring and analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen to include the method of detecting false positives in response to changes in addresses for data records as described by BLAKE. Paragraph [0054] of BLAKE disclosing that the process reduces storage overhead for monitoring data.	

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar in view of Chen as applied to claim 1 above, and further in view of JHA et al. (US PGPUB No. 2019/0034473; Pub. Date; Jan. 31, 2019).
Regarding dependent claim 18,
As discussed above with claim 1, Herwadkar-Chen discloses all of the limitations.
	Herwadkar-Chen does not disclose the step wherein the transaction data comprises at least one of: financial data, journal line data, record-based data, or human resources system data.
	JHA discloses the step wherein the transaction data comprises at least one of: financial data, journal line data, record-based data, or human resources system data.  See Paragraph [0024], (Disclosing a method for detecting and correcting outliers in a dataset stored in a data-storage device. The dataset includes a table that includes columns of parameter data. An example is provided where the dataset refers to IT equipment for sale by a vendor, including recording the price for each element, i.e. financial data.)
	Herwadkar, Chen and JHA are analogous art because they are in the same field of endeavor, anomaly detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Herwadkar-Chen to include the dataset parameters disclosed by JHA. Herwadkar-Chen is not explicitly directed towards detecting anomalies of financial data. JHA discloses the ability to detect anomalies for records comprising financial records in a database. The method of Herwadkar may be applied to determine anomalies in query attributes for a relational database and may include any kind of data including the financial records of JHA.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FMMV/Examiner, Art Unit 2159              
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159